            Case 4:18-cv-00040-DN-PK Document 81 Filed 11/20/19 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    ZANE STRATTON, an individual,
                                                         ORDER DISMISSING CABELA’S
            Plaintiff,
                                                             WHOLESALE, LLC
    vs.
                                                            Civil No. 4:18-cv-00040-DN-PK
    THOMPSON/CENTER ARMS, INC.;
    SMITH & WESSON CORP.; SMITH &
                                                              District Judge David Nuffer
    WESSON HOLDING COMPANY;
    CABELA’S WHOLESALE, L.L.C.; and
                                                             Magistrate Judge Paul Kohler
    DOES I-X,

            Defendants.

           Based on the Stipulated Motion of Dismissal (“Motion”) 1 filed by Plaintiff Zane Stratton

and Defendant Cabela’s Wholesale, LLC i/p/h/a Cabela’s, Inc., and for good cause appearing,

           IT IS HEREBY ORDERED that the Motion is GRANTED. Plaintiff’s claims and any

causes of action filed against Defendant Cabela’s Wholesale, LLC, are hereby dismissed without

prejudice, each party to bear its own costs.

           SIGNED this 20th day of November, 2019.

                                                        BY THE COURT:


                                                        ______________________________
                                                        David Nuffer
                                                        United States District Judge




1
    Docket no. 80, filed November 19, 2019.
